Citation Nr: 0418291	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-23 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected stress fracture of the right inferior pubic ramus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1989 to 
December 1989.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Additional matter

In a February 2004 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
stomach condition; the RO also determined that new and 
material had not been submitted to reopen a previously denied 
claim of entitlement to service connection for a bilateral 
foot condition.  To the Board's knowledge, the veteran has 
not filed a notice of disagreement as to those decisions.  
Accordingly, those issue are not in appellate status and will 
not be addressed in this decision.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).  


FINDING OF FACT

The veteran's stress fracture of the right inferior pubic 
ramus is manifested by complaints of pain and numbness in the 
hip and groin area.  The service-connected disability is not 
shown to be productive of moderate knee or hip disability or 
of functional loss due to pain.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for stress fracture of the right inferior pubic ramus have 
not be met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71, 4.71a, Diagnostic Code 5255 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a higher rating for the service-connected 
stress fracture of the right inferior pubic ramus.    

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to her appeal in the February 
2003 Statement of the Case (SOC).  Crucially, the RO informed 
the veteran of VA's duty to assist her in the development of 
her claim in a letter dated in May 2001.  This letter advised 
the veteran of the provisions relating to the VCAA, to 
include advising her that she could provide medical evidence 
showing treatment for the service-connected disability.  
Specifically, she was advised that she could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated her for 
her right hip disability.  She was informed as well that she 
could provide VA authorization to obtain any private medical 
records by completing the appropriate forms (VA Form 21-
4142), copies of which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of her and of VA in connection with her claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in June 2002).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes reports of VA examinations, which 
will be described below.  The veteran and her representative 
have not identified any outstanding evidence.  

The veteran and her representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of her claim.  See 38 C.F.R. § 3.103 (2003).  She has 
been ably represented in this matter by a veteran service 
organization.  In her substantive appeal received in August 
2003, she declined the opportunity to appear at a personal 
hearing.  It therefore appears that all appropriate due 
process considerations have been satisfied.  See 38 C.F.R. 
§ 3.103 (2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

Disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific rating criteria  

The veteran's stress fracture of the right inferior pubic 
ramus is currently evaluated as 10 percent disabling under 
Diagnostic Code 5255 (impairment of the femur).  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255.

Words such as "slight" and "moderate" are not defined in the 
VA Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". See 38 C.F.R. § 4.6 (2003).

Full hip range of motion is defined as 0 to 125 degrees hip 
flexion and 0 to 45 degrees hip abduction.  38 C.F.R. § 4.71, 
Plate II. 

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Service records showed that the veteran was unable to perform 
military duty from November 30 to December 16, 1989 due to a 
stress fracture of the right inferior pelvic ramus.  An April 
1990 VA examination resulted in findings of tenderness and 
some limitation in the right hip area; the veteran was noted 
to favor her right leg.  In a June 1990 rating decision, 
service connection was granted for stress fracture of the 
right inferior pubic ramus, evaluated as 10 percent disabling 
by analogy to Diagnostic Code 5255.  The rating has remained 
unchanged since that time.

The veteran sought an increased rating in January 2001.  On 
VA examination in October 2001, the veteran reported 
increased right hip pain and stated that she felt that her 
right hip was unstable and hypermobile.  She heard a popping 
sound during motion.  Walking was limited to two blocks due, 
in part, to right groin pain.  Daily chores, such as 
vacuuming, dishwashing, laundry, cutting grass and shoveling, 
were also limited due to right groin pain.  She stated that 
too much movement aggravated the pain, which she stated was 
9/10.  Resting reduced the pain to 6/10.  

On physical examination, the veteran had a slightly antalgic 
gait pattern on the right side, and the hips had about 30 
degrees of external rotation bilaterally.  Heel gait was 
possible, toe gait created pain in the right groin area.  
Trendelenburg was negative on the left but positive on the 
right.  Muscle strength test on the hips was 5/5.  Sensory 
test showed decreased sensation in the right thigh anteriorly 
and laterally and on the lateral leg on the right side.  The 
right groin had no swelling or heat.  Range of motion of the 
right hip was 125 degrees flexion and 60 degrees abduction.  
There was pain in the anterior part of the right groin area.  
The hip joint area had slight tenderness on the right.  There 
was no crepitus during the examination.  There was slight 
tenderness of the superior pubic ramus and at the ischial 
tubercle area on the right and strong tenderness of the hip 
adductor at the insertion area.  Leg length was 92.5 cm 
bilaterally.  X-ray of the right hip joint was normal.  The 
examiner concluded that the stress fracture had completely 
healed with deformity.  It was noted that there was no 
pathology of right hip abnormality, except several tender 
areas in the right groin, for which there was no explanation.  

The veteran was afforded another VA examination in August 
2002.  At that time, she reported increased pain in the right 
lower extremity and that she had to sit down to relieve the 
pain.  She reported no problem bathing, showering or 
dressing, but did stated that walking was limited due to pain 
in the right groin, right knee, right thigh and both feet.  
Stairs were limited to one flight due to the same pain.  She 
was able to do her daily chores (cleaning, dishwashing and 
laundry), but vacuuming was limited due to right groin and 
right lower extremity pain.  Her sitting and standing 
tolerance were both limited due to the same problem.  

On physical examination, muscle testing showed normal muscle 
strength in the ankle, knee and hip, except for a slightly 
weak hip abductor on the right side.  Sensory tests revealed 
a tingling sensation in the right foot and decreased 
sensation in portions of the right calf and thigh.  There was 
no muscle atrophy in the lower extremity.  The right knee had 
no heat, swelling, effusion or capsular thickening.  There 
was slight tenderness at the patellofemoral and lateral joint 
spaces, however there was no crepitus.  There was no lateral 
instability or anterior posterior drawer in the knee.  Range 
of motion of the right hip was 120 degrees flexion and 
60 degrees abduction.  There was slight tenderness in the 
right femoral head area.  There was also slight tenderness at 
the pelvic rami superior and at the ischial tubercle on the 
right.  During the hip muscle testing the veteran complained 
of pain around the right hip joint area.  The examiner noted 
that the veteran had recently started working longer hours 
and complained of increased pain in the right groin, right 
knee, as well as the right whole leg.  The examiner concluded 
that the veteran's right knee pain was most likely due to 
patellofemoral joint pain syndrome and had no connection with 
the right pelvic fracture at all.  According to the examiner, 
the right lower extremity numbness and pain did not have any 
evidence of nerve injury or any connection with the right 
pelvic fracture.  In fact, her right hip range of motion had 
improved compared to 2001.  



Analysis

Assignment of diagnostic code

The veteran is seeking a disability rating in excess of the 
currently assigned 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2003).  

The service-connected stress fracture of the right inferior 
pubic ramus is rated by analogy to impairment of the femur.  
See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board 
has identified no more appropriate diagnostic code, and 
neither has the veteran.  The anatomical location fits the 
medical evidence.  Moreover, there is no medical evidence of 
muscle or nerve involvement, which would possibly warrant the 
assignment of different diagnostic codes.  There is no 
evidence of ankylosis of the hip or of a flail joint, which 
would allow for the consideration of Diagnostic Codes 5250 or 
5254.

Accordingly, the Board will continue to rate the veteran's 
service connected stress fracture under Diagnostic Code 5255. 


Schedular rating

Applying the findings of the October 2001 and August 2002 VA 
examinations to the rating criteria for impairment of the 
femur, the Board concludes that there is no objective medical 
basis for a rating assignment in excess of the currently 
assigned 10 percent evaluation at this time.  Both VA 
examinations indicated that she has full range of motion in 
the right hip.  Both examinations also revealed that she has 
full muscle strength in the hip.  In fact, the October 2001 
VA examiner concluded that there was no pathology of right 
hip abnormality, except for several tender areas in the right 
groin.  There was no diagnosis for this tenderness.  The 
August 2002 VA examination revealed that clinical evaluation 
of the right knee was essentially normal.  The VA examiner 
indicated that any right knee pain the veteran felt was most 
likely due to patellofemoral joint pain syndrome and had no 
connection with the right pelvic fracture at all.    

The Board acknowledges that the veteran's contention that her 
right leg is 1/2 an inch shorter than her left leg as a result 
of the stress fracture.  See memorandum from representative 
dated September 17, 2001.  However, the October 2001 VA 
examination found that the veteran's legs both measured 92.5 
cm.  

The Board acknowledges the veteran's complaints of pain on 
use.  However, although the veteran is competent to report on 
symptoms, as a lay person without medical training she is no 
competent to ascribe a particular cause to such complaints.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The most recent VA 
examiner ascribed the veteran's right lower extremity pain 
complaints to a non service-connected knee disability, not to 
the service-connected stress fracture.  In fact, the VA 
examiners have been hard pressed to identify any specific 
problems associated with the stress fracture, and the October 
2001 examiner indicated that it is completely healed. 

Given the above clinical findings and medical conclusions, 
the Board determines that there is no basis for the 
assignment of a rating in excess of the currently 10 percent 
under Diagnostic Code 5255, which is indicative of slight 
disability.  The objective medical evidence which has been 
discussed above clearly does not show moderate knee or hip 
disability as required for a 20 percent rating.  Indeed, 
there is little evidence of any physical pathology.  The 
veteran's stress fracture of the right inferior pubic ramus 
is therefore appropriately rated as 10 percent disabling 
under the schedular criteria.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's stress fracture of the 
right inferior pubic ramus based on functional loss due to 
pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40 
and 4.45 and the Court's holding in DeLuca.  The clinical 
findings of record, however, do not reflect impairment that 
warrants a higher rating.  As previously noted, the 2001 and 
2002 VA examinations have both shown that the veteran has 
virtually full range of motion in the right hip.  In fact, 
the 2002 examiner noted improvement in right hip range of 
motion since 2001.  Although the veteran has complained of 
pain, as noted above this has been ascribed to a non service-
connected knee condition, patellofemoral joint pain syndrome, 
and had no connection to the right pelvic fracture.  Thee are 
no findings of weakness, incoordination, fatigability and the 
like which would call for the assignment of additional 
disability.  Indeed, as noted above, there are few if any 
objective signs of the veteran's service connected stress 
fracture, which has been noted by to have healed completely.  

Therefore, the Board is unable to identify any clinical 
findings which would warrant an increased evaluation under 38 
C.F.R. §§ 4.40 and 4.45.  The current 10 percent rating 
adequately compensates the veteran for any additional 
functional impairment attributable to the right hip 
disability.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased rating for the 
service-connected stress fracture of the right inferior pubic 
ramus.  The benefits sought on appeal is accordingly denied.  


ORDER

Entitlement to an increased disability rating for stress 
fracture, right inferior pubic ramus is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



